IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00109-CV

ALFRED LEE STONE,
                                                            Appellant
v.

CPT. J. YOUNG,

                                                            Appellee


                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 1829026


                                       ORDER

       Alfred Lee Stone, a prison inmate, is appealing the dismissal of his lawsuit. His

appellate brief was filed on April 15, 2019.

       The appellate record has not yet been filed and is not due to be filed until May 7,

2019. Thus, Stone’s brief does not, and cannot, cite to the appellate record as required by

Rule 38.1 of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 38.1(i).

       Accordingly, Stone’s brief is stricken without prejudice to the filing of a brief

within 30 days after the appellate record has been filed, see TEX. R. APP. P. 38.6(a), and
with appropriate citations to the record.


                                            PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Neill
Brief stricken
Order issued and filed May 1, 2019




Stone v. Young                                           Page 2